Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is entered by and between John V.
Schaefer (“Executive”) and Sportsman’s Warehouse Holdings, Inc. (the “Company”),
on this 13th day of March, 2018 (the “Effective Date”).

WHEREAS, Executive is currently the Chief Executive Officer of the Company and a
member of the Board of Directors of the Company;

WHEREAS, Executive is a party to that certain Employment Agreement with the
Company dated December 10, 2013 (the “Employment Agreement”); and

WHEREAS, the parties desire to enter into this Agreement on the terms and
conditions set forth below to, among other items set forth below, provide for
Executive’s retirement effective as of the Effective Date.

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:

1.    Resignation. Executive irrevocably resigns as an officer, employee,
director, manager, fiduciary and in each and every other capacity with the
Company and each of its Affiliates (as such term is defined below), as well as
with respect to any benefit plan of the Company or any of its Affiliates,
effective on the Effective Date. Other than for Executive’s unpaid salary
through the Effective Date for the payroll period in which the Effective Date
occurs (which will be paid on or promptly following the Effective Date),
Executive agrees that he has been paid all compensation and benefits due from
the Company and each of its Affiliates (including, but not limited to, salary,
bonus, incentive, and other wages), and that all payments due to Executive from
the Company or any of its affiliates after the Effective Date shall be
determined under this Agreement. Executive agrees that he has submitted and been
reimbursed for all reimbursable business expenses. As used in this Agreement:
(i) the term “Affiliate” means a person that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, the Company; (ii) the term “control,” including the correlative
terms “controlling,” “controlled by” and “under common control with,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
person; and (iii) the term “person” shall be construed broadly and includes,
without limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

2.    Severance Payment. Provided that Executive signs this Agreement and does
not revoke it, and complies with all terms of this Agreement, the Company shall
pay Executive: (i) an aggregate amount of One Million Four Hundred Fifty Eight
Thousand Six Hundred and Seven Dollars ($1,458,607.00), subject to tax
withholding and other authorized deductions, with such total amount to be paid
in equal installments (each representing the applicable fraction of

 

1



--------------------------------------------------------------------------------

such total amount) in accordance with the Company’s regular payroll practice
over eighteen (18) months following the Effective Date; provided that such
severance benefit shall commence on the first regular payroll date following the
sixty (60)-day anniversary of the Effective Date, with such first payment to
include all amounts accrued but unpaid during such sixty (60)-day period; and
(ii) One Hundred and One Thousand Four Hundred Ninety Eight Dollars
($101,498.00), subject to tax withholding and other authorized deductions, with
such amount to be paid on the first regular payroll date following the sixty
(60)-day anniversary of the Effective Date.

3.    Equity Awards. Pursuant to that certain (i) Restricted Stock Award
Agreement by and between Executive and the Company, dated April 16, 2016 (the
“Restricted Stock Award Agreement”), Executive was granted 78,400 restricted
shares of common stock of the Company, of which 52,267 shares remain unvested
(the “Unvested Restricted Shares”), (ii) Performance Restricted Stock Award
Agreement by and between Executive and the Company, dated April 16, 2016 (the
“Performance Restricted Stock Award Agreement”), Executive was granted a target
of 78,400 restricted shares of common stock of the Company, subject to
achievement of certain performance metrics, of which 39,200 shares remain
unvested (the “Unvested Performance Restricted Shares”), and (iii) Restricted
Stock Unit Award Agreement by and between Executive and the Company, dated
May 24, 2017 (the “Restricted Stock Unit Award Agreement”), Executive was
granted 150,000 restricted stock units, all of which remain unvested (the
“Unvested Restricted Stock Units”). As of the Effective Date, the Unvested
Restricted Shares, Unvested Performance Restricted Shares and Unvested
Restricted Stock Units shall become fully vested and any restrictions, if
applicable, shall lapse. Other than as set forth in this Section 3, the equity
awards described herein shall, as applicable, remain subject to the terms and
conditions of the Restricted Stock Award Agreement, the Performance Restricted
Stock Award Agreement, the Restricted Stock Unit Award Agreement, or any plan or
other agreements.

4.    COBRA Benefits. As of April 1, 2018, Executive shall have the option to
convert and continue coverage for Executive and Executive’s eligible dependents
under the Company’s group health and dental insurance plans, as may be required
by law under COBRA. Provided that Executive makes a timely election to continue
such coverage for COBRA benefits, the Company shall pay or reimburse Executive
for the premium costs associated with such COBRA benefits until the earlier of
(i) the last day of September 2019, (ii) Executive’s death, (iii) the date
Executive becomes eligible for coverage under the health plan of another
employer, or (iv) the date the Company ceases to offer group medical coverage to
its active executive. To the extent Executive elects COBRA coverage, Executive
shall notify the Company in writing of such election prior to such coverage
taking effect and complete any other continuation coverage enrollment procedures
the Company has in place.

5.    Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or Affiliates, past and present, and each of
them, as well as its and their assignees, successors, directors, officers,
stockholders, partners, representatives, attorneys, agents or employees, past or
present, or any of them (individually and collectively, “Releasees”), from, and
agrees not to sue concerning, or in any manner institute, prosecute or pursue,
or cause to be instituted, prosecuted, or pursued, any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Executive may possess

 

2



--------------------------------------------------------------------------------

against any of the Releasees arising from any acts or omissions that have
occurred up until and including the date and time that Executive signs the
Agreement (collectively, “Claims”), including, without limitation, (a) any and
all Claims relating to or arising from Executive’s employment relationship with
the Company and the termination of that relationship; (b) any and all Claims for
violation of any federal, state or municipal law, constitution, regulation,
ordinance or common law, including, but not limited to, Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Fair Labor Standards Act; the Employee Retirement
Income Security Act of 1974; the federal Family Medical Leave Act; and all
amendments to each such law; (c) any and all Claims for any wrongful discharge
of employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied
(including, but not limited to, Claims arising out of the Employment Agreement);
breach of covenant of good faith and fair dealing, both express and implied;
promissory estoppel; negligent or intentional infliction of emotional distress;
fraud; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; personal injury; invasion of privacy; false imprisonment;
and conversion; (d) any and all Claims for wages, benefits, severance, vacation,
bonuses, commissions, equity, expense reimbursements, or other compensation or
benefits; and (e) any and all Claims for attorneys’ fees, costs and/or
penalties; provided, however, that the foregoing release does not apply to any
obligation of the Company to Executive pursuant to any of the following:
(1) this Agreement; (2) any right to indemnification that Executive may have
pursuant to the Company’s bylaws, its corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or Affiliate) with respect to any loss, damages or expenses
(including, but not limited to, attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
Affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or Affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical and dental coverage that Executive may have under COBRA; or
(5) any rights to payment of benefits that Executive may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended. In addition,
this release does not cover any Claim that cannot be so released as a matter of
applicable law. Notwithstanding anything to the contrary herein, nothing in this
Agreement prohibits Executive from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. However,
Executive does waive, to the maximum extent permitted by law, the right to
receive any monetary or other recovery, should any agency or any other person
pursue any claims on Executive’s behalf arising out of any claim released
pursuant to this Agreement. For clarity, and as required by law, such waiver
does not prevent Executive from accepting a whistleblower award from the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended. Executive acknowledges and agrees that he has
received any and all leave and other benefits that he has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

6.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the

 

3



--------------------------------------------------------------------------------

subject matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected its terms. Nevertheless,
Executive hereby waives, as to the Claims, any claims, demands, and causes of
action that might arise as a result of such different or additional claims,
demands, causes of action or facts.

7.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:

(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;

(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

(c)    He was given a copy of this Agreement on March 13, 2018, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;

(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, neither the Company nor Executive will have any
obligation under this Agreement. Any notice of revocation should be sent by
Executive in writing to the Company (attention Chief Executive Officer), 7085
South High Tech Drive, Midvale, Utah 84047, so that it is received within the
seven-day period following execution of this Agreement by Executive.

(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

8.    No Transferred Claims. Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.

 

4



--------------------------------------------------------------------------------

9.    Restrictive Covenants. Executive shall, and Executive hereby acknowledges
that he will, comply with his continuing obligations to the Company under the
terms of (i) the restrictive covenants described in Section 4 of the Employment
Agreement and the last sentence of Section 3.7.4 of the Employment Agreement,
(ii) Exhibit B of the Restricted Stock Award Agreement, (iii) Exhibit C of the
Performance Restricted Stock Award Agreement, (iv) Exhibit A of the Restricted
Stock Unit Agreement, and (v) any other restrictive covenant agreements
Executive is a party to with the Company or any of its Affiliates ((i), (ii),
(iii), (iv) and (v) collectively shall be referred to herein as the “Restrictive
Covenant Agreements”). The Restrictive Covenant Agreements shall survive the
termination of Executive’s employment with the Company.

10.    Return of Property. Executive represents and covenants that he has
returned to the Company (a) all physical, computerized, electronic or other
types of records, documents, proposals, notes, lists, files and any and all
other materials, including computerized electronic information, that refer,
relate or otherwise pertain to the Company or any of its Affiliates that were in
Executive’s possession, subject to Executive’s control or held by Executive for
others; and (b) all property or equipment that Executive has been issued by the
Company or any of its Affiliates during the course of his employment or property
or equipment that Executive otherwise possessed. Executive represents that he
has destroyed the electronic office entry key and American Express card issued
by the Company in his possession and that he has no Company tablets, smartphones
or other devices belonging to the Company. ), However, (i) Executive shall be
permitted to retain the home computer provided by the Company that is currently
in Executive’s possession, and (ii) Executive will reasonably cooperate with the
Company for the return, at the Company’s request and expense, of the displays
and telephone equipment currently in Executive’s possession. Executive
acknowledges that he is not authorized to retain any physical, computerized,
electronic or other types of copies of any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files
or materials, and is not authorized to retain any property or equipment of the
Company of any of its Affiliates. Executive further agrees that Executive will
immediately forward to the Company (and thereafter destroy any electronic copies
thereof) any business information relating to the Company or any of its
Affiliates that has been or is inadvertently directed to Executive following the
Effective Date.

11.    Arbitration. Any dispute or claim between Executive and the Company,
whether arising in contract, tort, common law, or statute, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of this Agreement or any other agreement between Executive and the
Company, including (without limitation) any state or federal statutory claims,
shall be submitted to arbitration in Salt Lake City in accordance with
Section 5.4 of the Employment Agreement.

12.    Miscellaneous.

(a)    Successors.

 

  •   This Agreement is personal to Executive and shall not be assignable by
Executive.

 

5



--------------------------------------------------------------------------------

  •   This Agreement shall inure to the benefit of and be binding upon the
Company and its respective successors and assigns and any such successor or
assignee shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” and “assignee” shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
ownership of the Company or to which the Company assigns this Agreement by
operation of law or otherwise.

(b)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.

(c)    Modification. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

(d)    Complete Agreement. This Agreement, together with the Restrictive
Covenant Agreements, constitutes and contains the entire agreement and final
understanding concerning Executive’s relationship with the Company and its
Affiliates and the other subject matters addressed herein and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof. Any
representation, promise or agreement not specifically included in this Agreement
or in the Restrictive Covenant Agreements shall not be binding upon or
enforceable against either party. The Executive is not relying on any
representation of the Company or any of the Releasees except as expressly set
forth in this Agreement or in the Restrictive Covenant Agreements. This
Agreement, together with the Restrictive Covenant Agreements, constitutes an
integrated agreement. For clarity, the benefits set forth in Sections 2, 3 and 4
of this Agreement are in full satisfaction of Executive’s right to severance
benefits pursuant to Section 3.7.3 of the Employment Agreement.

(e)    Severability. In the event that any portion of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such portion to other
persons or circumstances will be interpreted so as reasonable to effect the
intent of the parties hereto.

(f)    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Utah, and, except for Section 11, which shall be
governed by the Federal Arbitration Act (both substantively and procedurally),
the rights and obligations of the parties hereunder shall be construed and
enforced in accordance with, and governed by, the laws of the State of Utah
without regard to principles of conflict of laws.

 

6



--------------------------------------------------------------------------------

(g)    Cooperation in Drafting. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language.

(h)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.

(i)    No Wrongdoing. This Agreement constitutes a compromise and settlement of
any and all potential disputed claims. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by the Company of any fault or
liability whatsoever to Executive or to any third party.

(j)    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that (a) they have read this Agreement; (b) they have had the opportunity to
seek legal counsel of their own choice; (c) they understand the terms and
consequences of this Agreement and of the releases it contains; and (d) they are
fully aware of the legal and binding effect of this Agreement.

(k)    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.

(l)    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.

(m)    Taxes. Except for amounts withheld by the Company, Executive shall be
solely responsible for any taxes due as a result of any payments or benefits
provided for in this Agreement.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

I have read the foregoing Retirement Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 13th day of March 2018, at Salt Lake City County, Utah.

 

“Executive”

/s/ John V. Schaefer

John V. Schaefer

EXECUTED this 13th day of March 2018, at Salt Lake City County, Utah.

 

“Company” SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

/s/ Kevan P. Talbot

By:   Kevan P. Talbot Its:   Secretary

 

8